DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements filed November 4, 2020, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2009/0202897A1) in view of Kim et al. (US 2012/0251872 A1) hereinafter Kim and in view of Nakamura et al.(US 20190067655 A1) hereinafter Nakamura.

Regarding claim 1, Kim discloses a battery pack comprising (battery module, [Abstract]) battery cells (plurality of unit batteries, [0048]) comprising first battery cells and second battery cells, each of the first and second battery cells comprising a first end portion and a second end portion that are opposite each other in a length direction of the respective battery cell, adjacent first end portions being arranged in a stepped manner; (unit batteries 130 in the housing 110 are alternately arranged such that anodes or cathodes of the neighboring unit batteries are not arranged in the same direction but are arranged in opposite directions [0048] FIG. 4). Please note election of first and second battery cells is an arbitrary choice.

    PNG
    media_image1.png
    408
    752
    media_image1.png
    Greyscale

(Kim FIG. 4)
A case providing an accommodation space in which the battery cells and a cooling fluid to cool the battery cells are configured to be accommodated, (a duct member (200) combined with the housing to cover electrode terminals of the unit batteries. The duct member includes a coolant passage through which a coolant is provided [Abstract]). 
	Kim discloses a battery pack but is silent on the case comprising a first cover covering the first end portions of the battery cells, the first cover being arranged along a height difference between the first end portions of the first and second battery cells and defining a height difference space, corresponding to the height difference, on an outer side of the first cover.
	Nakamura discloses a battery pack [Abstract] and further teaches (terminal portions (A and B) of the respective battery cells 21 are oriented in different directions and  terminal portion formed in a convex shape is referred to as “one terminal portion A”, and a terminal portion formed in a planar shape is referred to as “the other terminal portion B.” [0049] FIG. 11).

    PNG
    media_image2.png
    278
    259
    media_image2.png
    Greyscale

(Nakamura FIG. 11 modified)
A creates a height difference when compared to the planar shape of terminal portion B along the same main body, terminal portion tab 25. 
	A total of two terminal portion tabs 25 are provided on the half body 22a, and four terminal portion joints 25a to be inserted into the terminal portion exposure hole 24 are formed in each terminal portion tab 25 [0057].


    PNG
    media_image3.png
    257
    347
    media_image3.png
    Greyscale

(Nakamura FIG. 12 modified)
The respective half body 22a are provided with terminal portion tabs 25 [0057] FIG. 10.	
    PNG
    media_image4.png
    511
    566
    media_image4.png
    Greyscale

(Nakamura FIG. 10 modified)
 21 terminal portions A and B (first end portions of the first and second battery cells) covered by terminal portion tab 25, which defines a height difference between the “convex” portion A compared to the “planar” portion B on the outer side of the first cover (terminal portion tab 25) providing a main body. This configuration prevents foreign matter from entering battery holder 22 [0106]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the battery cell electrode terminal cover 25  of Nakamura to prevent foreign matter from entering battery holder 22 [0106].

	
	Regarding claim 2, Kim discloses the first end portion of the first battery cell relatively protrudes, and the first end portion of the second battery cell is relatively recessed. FIG. 4 illustrates the orientation of two adjacent cells one protruding (first) and the other recessed (second).

    PNG
    media_image5.png
    523
    698
    media_image5.png
    Greyscale

(Nakamura FIG. 4 modified)
	Regarding claim 3,	Modified Kim discloses a battery pack and further teaches the first cover comprises (terminal portion tabs 25 [0057]): 
	A protruding portion that relatively protrudes to cover the first end portion of the first battery cell (terminal portion formed in a planar shape is referred to as “the other terminal portion B” [0049] covered by terminal portion joints 25a of terminal portion tab 25 FIG. 10); 
	A recessed portion that is relatively recessed to cover the first end portion of the second battery cell (terminal portion formed in a convex shape is referred to as “one terminal portion A” [0049] covered by terminal portion joints 25a of terminal portion tab 25 FIG. 10); 
	Where terminal portion B is protruding relative to terminal portion A on the main body of terminal portion tab 25.

    PNG
    media_image6.png
    675
    1098
    media_image6.png
    Greyscale

(Nakamura FIG. 10 modified)
	A stepped portion ((terminal portion tab 25) connecting the protruding portion (25a of terminal portion A) and the recessed portion (25a of terminal portion B) to each other while extending along the height difference between the first end portions of the first and second battery cells, wherein the height difference space is defined on an outer side of the recessed portion (main body of terminal portion tab 25 providing the connection and the relative height difference provided by the comparison of the convex shape of terminal portion A, as compared to the planar shape of terminal portion B within the same plane as portion tab 25 [0057] FIG. 10).
	As a result of this configuration, it is possible to prevent not only deterioration in the battery cell 21 but also deterioration in the terminal portion tab 25 [0107]. 	

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the terminal portion tab 25 cover of Nakamura to prevent not only deterioration in the battery cell 21 but also deterioration in the terminal portion tab 25 [0107].

	Regarding claim 4, Modified Kim discloses a battery pack and further teaches height difference space is defined on an outer side (the relative height difference provided by the comparison of the convex shape of terminal portion A of 25a, as compared to the planar shape of terminal portion B of 25a within the same plane as portion tab 25 on an outer side of the first end portion of the second battery cell that is relatively recessed [0057] FIG. 6, 9, and 10).

    PNG
    media_image7.png
    908
    1185
    media_image7.png
    Greyscale

(Nakamura FIG. 6, 9, 10 modified)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the terminal portion tab 25 cover accommodating for the height differences of Nakamura to prevent not only deterioration in the battery cell 21 but also deterioration in the terminal portion tab 25 [0107].
	
	Regarding claim 5, Kim discloses the first end portion of the second battery cell has a gas discharge hole. (The gas exhausted from an electrode terminal 130 is provided to the gas exhaust passage through the openings of the separating units 220 and 221, and is exhausted from the duct member 200 through the gas exhaust passage [0053]).

	Regarding claim 6, Kim discloses the gas discharge hole is around a center portion of the first end portion of the second battery cell (As the electrode terminals of each of the unit batteries are provided in inner spaces 230 and 231 and the gas exhausted from an electrode terminal direction of the unit battery 130 is provided to the gas exhaust passage through the openings of the separating units 220 and 221 [0053]), the center portion being electrically connected to a first tab plate.  (The terminal plate 140 electrically connecting the pair of unit batteries 130 is positioned at a space formed by the openings of the pair of separating units 220 and 221. [0055] FIG. 4 and 6). Note modified Kim discloses terminal portion joint 25a would be in electrically communication with terminal plate 140. 

    PNG
    media_image8.png
    448
    732
    media_image8.png
    Greyscale

(Kim FIG. 4 modified)

    PNG
    media_image9.png
    275
    715
    media_image9.png
    Greyscale

(Kim FIG. 6 modified, duct member 200)

	Regarding claim 7, Kim discloses the first cover has a first terminal hole to expose the center portion and the gas discharge hole. (As the electrode terminals of each of the unit batteries are provided in inner spaces 230 and 231 and the gas exhausted from an electrode terminal direction of the unit battery 130 is provided to the gas exhaust passage through the openings of the separating units 220 and 221  of duct member 200 [0051-0053] FIG. 6).

	Regarding claim 8, modified Kim discloses the gas discharge hole is in (the gas exhausted from an electrode terminal direction of the unit battery 130 [0053]) communication with the height difference space (terminal portion A and B of the battery cell 130 of Kim in communication with the terminal portion tab 25 of Nakamura through the first terminal hole (the gas generated from the unit batteries 130 is exhausted through the outlet 240 [0056] FIG. 6).

	Regarding claim 9 Modified Kim discloses a battery pack and further teaches the first and second battery cells are adjacent to each other and arranged in rows, and the height difference space comprises a channel crossing the first cover along a row of the second battery cells [FIG. 10].

    PNG
    media_image10.png
    501
    723
    media_image10.png
    Greyscale

(Nakamura FIG. 10 modified)

	Regarding claim 10, Kim discloses the first end portions of the first and second battery cells have different electrical polarities and are spatially stepped from each other (unit batteries 130 in the housing 110 are alternately arranged such that anodes or cathodes of the neighboring unit batteries are not arranged in the same direction but are arranged in opposite directions [0048] FIG. 4). 

    PNG
    media_image1.png
    408
    752
    media_image1.png
    Greyscale

(Kim FIG. 4)
	Regarding claim 11, Kim discloses the second end portion of the first battery cell is relatively recessed, and the second end portion of the second battery cell relatively protrudes [FIG. 4]. Where FIG. 4 illustrates the second end portions of the first battery cell relatively recessed and protruding.

	Regarding claim 12, Modified Kim discloses a battery pack and further teaches the case further comprises a second cover covering the second end portions of the first and second battery cells (22b FIG. 1), and the second cover is arranged along a height difference between the second end portions of the first and second battery cells and defines another height difference space, corresponding to the height difference between the second end portions of the first and second battery cells, on an outer side of the second cover (Each of the second covers (22a, 22b) are mirror images of the other and assembled in the same manner as described above  [0053-0059] FIG. 1).

    PNG
    media_image11.png
    477
    561
    media_image11.png
    Greyscale

(Nakamura FIG. 1 modified)
	 The configuration and materials of the half bodies 22a, 22b can increase the mechanical strength of the half bodies [0055]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the half body configuration of Nakamura to increase the mechanical strength of the cover.

	Regarding claim 13, Kim discloses a battery pack but is silent on a first tab plate on an outer side of the first cover to electrically connect the first end portions of the first 
	Nakamura discloses a battery pack and further teaches a first tab plate on an outer side (terminal portion tab 25 [0057]) of the first cover (22a [0057]) to electrically connect the first end portions of the first and second battery cells (terminal portion joints 25 [0057]), and the height difference space is defined between the first cover and the first tab plate (the relative height difference provided by the comparison of the convex shape of terminal portion A of 25a, as compared to the planar shape of terminal portion B of 25a within the same plane as portion tab 25 located on second cover 22a [FIG. 10]). It is possible to prevent not only deterioration in the battery cell 21 in the battery block 2, but also deterioration in the terminal portion tab 25 [0107].


    PNG
    media_image7.png
    908
    1185
    media_image7.png
    Greyscale

(Nakamura FIG. 6, 9, 10 modified)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the terminal portion tab 25 cover accommodating for the height differences of Nakamura to prevent not only deterioration in the battery cell 21 but also deterioration in the terminal portion tab 25 [0107].

	Regarding claim 14, Modified Kim discloses a battery pack and further teaches the first tab plate (terminal portion tab 25 [0057]) comprises: 
A main portion on the first cover (central portion of terminal portion tab 25, FIG. 10); 
and first and second contact portions protruding to different depths from the main portion toward the first end portions of the first and second battery cells (the relative height difference provided by the comparison of the convex shape of terminal portion A of 25a, as compared to the planar shape of terminal portion B of 25a within the same plane as portion tab 25 located on second cover 22a [FIG. 10]). It is possible to prevent not only deterioration in the battery cell 21 in the battery block 2, but also deterioration in the terminal portion tab 25 [0107].

    PNG
    media_image12.png
    742
    828
    media_image12.png
    Greyscale

(Nakamura FIG. 6, 9, 10 modified)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the terminal portion tab 25 cover accommodating for the height differences of Nakamura to prevent 21 but also deterioration in the terminal portion tab 25 [0107].

	Regarding claim 15 and 16, Modified Kim discloses a battery pack and further teaches the first [FIG. 9] and second [FIG. 6] contact portions are thinner than the main portion (Where illustrated in FIG. 6 and 9 the terminal portion joint 25a is thinner than the main body 25) and the first and second contact portions are respectively coupled to the first end portions of the first and second battery cells (terminal portion tabs 25 for electrically connecting the respective battery cells 21 [0057] FIG. 6 and 9). Two battery cells 21 provided at each longitudinal end of the battery pack 1 are electrically connected by a single terminal portion tab 25 [0058].

    PNG
    media_image13.png
    325
    514
    media_image13.png
    Greyscale

(Nakamura FIG. 6 modified)


    PNG
    media_image14.png
    409
    580
    media_image14.png
    Greyscale

(Nakamura FIG. 9 modified)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the terminal portion tab 25 to allow for a single terminal portion tab of Nakamura to reduce the number of terminal tabs [0058].

	Regarding claim 17, Modified Kim discloses a battery pack and further teaches the first cover (terminal portion tab 25) has first terminal holes (terminal portion exposure hole 24) to respectively partially expose the first end portions of the first and second battery cells, the first contact portion (terminal portion joints 25a of terminal portion A) is connected to the first end portion of the first battery cell [FIG. 9] through the first terminal hole of the first cover [FIG. 10] 
and the second contact portion (terminal portion joints 25a of terminal portion B) is connected to the first end portion of the second battery cell through the height difference space and the first terminal hole of the first cover [FIG. 6] (terminal portion joints 25a to be inserted into the terminal portion exposure hole 24 are formed in each terminal portion tab 25 [0057] FIG 10). It is possible to prevent not only deterioration in the battery cell 21 in the battery block 2, but also deterioration in the terminal portion tab 25 [0107].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the terminal portion tab 25 cover accommodating for the height differences of Nakamura to prevent not only deterioration in the battery cell 21 but also deterioration in the terminal portion tab 25 [0107].

	Regarding claim 18, Modified Kim discloses a battery pack and further teaches that the second contact portion is the terminal portion formed in a convex shape is referred to as “one terminal portion A” [0049] and the first contact portion is the terminal portion formed in a planar shape is referred to as “the other terminal portion B.” Where the second contact portion (25a of terminal portion A) being convex towards the battery cell provides a greater protruding depth than the first contact portion (25a of terminal portion B) being planar towards the battery cell [0049].

	Regarding claim 19Modified Kim discloses a battery pack and further teaches the first [FIG. 9] and second [FIG. 6] contact portions has a truncated cone shape with a 

    PNG
    media_image15.png
    362
    547
    media_image15.png
    Greyscale
	


    PNG
    media_image16.png
    374
    629
    media_image16.png
    Greyscale

(Nakamura FIG. 6 modified)				(Nakamura FIG. 9 modified)
It is possible to prevent not only deterioration in the battery cell 21 in the battery block 2, but also deterioration in the terminal portion tab 25 [0107].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the terminal portion tab 25 cover accommodating for the height differences of Nakamura to prevent not only deterioration in the battery cell 21 but also deterioration in the terminal portion tab 25 [0107].

	Regarding claim 20, Modified Kim discloses a battery pack and further teaches the first end portions of the first and second battery cells having opposite polarities are connected in series to each other; and a plurality of the first contact portions are [FIG. 10]

    PNG
    media_image17.png
    552
    750
    media_image17.png
    Greyscale

(Nakamura FIG. 10 modified)
	It should be noted changing the orientation (longitudinal direction) of the battery cells would facilitate a parallel connection with same polarity. In the battery pack 1 according to an embodiment of the present technology, the number, the connection mode, and the like of the battery cells 21 can be changed appropriately in accordance with the use of the battery pack 1. [0052]. Applying the configuration of terminal portion tab 25 it is possible to prevent water from entering the inside of the battery pack, and as a result, it is possible to prevent not only deterioration in the battery cell but deterioration of the terminal portion tab as well [0025].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the terminal Nakamura to prevent not only deterioration in the battery cell 21 but also deterioration in the terminal portion tab 25 [0107].

	Regarding claim 21 and 22, Modified Kim discloses a height difference but is silent to the height difference between the first end portions of the first and second battery cells is in a range of about 3 mm to about 12 mm and the height difference between the first end portions of the first and second battery cells is in a range of about 4 mm to about 10 mm.
	However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and 
a device having the claimed relative dimensions would not perform differently 
than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 
531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 
725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Also see MPEP 2144.

	Regarding claim 23, Kim discloses 5 battery cells comprising (As those skilled in the art would realize, the described embodiments may be modified in various different ways, all without departing from the spirit or scope of the present invention [0036]). First battery cells and second battery cells, each of the first and second battery cells comprising a first end portion and a second end portion that are opposite each other in a length direction of the respective battery cell [FIG. 4].

	A case providing an accommodation space in which the battery cells and a cooling fluid to cool the battery cells are configured to be accommodated, (a duct member (200) combined with the housing to cover electrode terminals of the unit batteries. The duct member includes a coolant passage through which a coolant is provided [Abstract]).

	Kim discloses a battery pack but is silent on the case comprising a first cover covering the first end portions of the battery cells; and a first tab plate on an outer side of the first cover to electrically connect the first end portions of the first and second battery cells, the first tab plate comprising a main portion on the first cover, and first and second contact portions protruding to different depths from the main portion toward the first end portions of the first and second battery cells, wherein the first and second contact portions are thinner than the main portion.
	Nakamura discloses a battery pack and further teaches case comprising a first cover covering the first end portions of the battery cells and a first tab plate (terminal portion tab 25 FIG. 10) on an outer side of the first cover to electrically connect the first end portions of the first and second battery cells (battery cells 21 are electrically connected by a single terminal portion tab 25 [0058])
	The first tab plate comprising a main portion on the first cover (tab 25 FIG. 10),
and first and second contact portions protruding to different depths from the main portion toward the first end portions of the first and second battery cells [FIG. 10],
	wherein the first and second contact portions are thinner than the main portion.

    PNG
    media_image18.png
    870
    1097
    media_image18.png
    Greyscale

(Nakamura FIG. 6, 9, and 10)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	

	Kim et al. (KR 20170106933 A) Battery Package with Improved Durability

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637.  The examiner can normally be reached on 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        




/Maria Laios/     Primary Examiner, Art Unit 1727